22Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				 	 Phone Interview
Discussed during Examiner initiated interview, Claims 1-4 of the instant application are remain rejected under nonstatutory double patenting over claims 5 and 6 of US patent no. 11,159,181; and claims 1-4 of the instant application are rejected under nonstatutory double patenting over claims 5-6 or US patent application serial Nos. 16/960,683 and 16/960,639. A terminal disclaimer for patent No. 11,159,181 and US application serial Nos. 16/960,683 and 16/960,639 has been requested. Applicant's representative will submit the aforementioned terminal disclaimer by Monday 2/21/2022. However, up-to-today. No such terminal disclaimer has been filed. Therefore, this office action is now made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I) Claim(s) 5-6 of patent No. 11,159,181 contain(s) every element of
claim(s) 1-4 of the instant application and as such anticipate(s) claim(s) 1-4 of the
instant application. (See the Claims Comparison Table below).
“A later patent claim is not patentably distinct from an earlier patent claim if the
later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double 
				Claims Comparison table
               Application No. 16/757, 945    /    Patent No. 11,159,181
Claims     1 and 2    			        /     5
	      3 and 4			        /     6

II)  Claim(s) 5-6 of patent application No. 16/960,683 and 16/960,639 contain(s) every element of claim(s) 1-4 of the instant application and as such anticipate(s) claim(s) 1-4 of the instant application. (See the claims comparison tables below).
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the 

			     Claims Comparison Table
      Instant Application: 16/757,945   /   Copending Application: 16/960,683
Claims      1 and 2				    /    5
	       3 and 4 				    /    6

			      Claims Comparison Table
      Instant Application: 16/757,945   /   Copending Application: 16/960,639
Claims      1 and 2				       /    5
	       3 and 4 				       /     6

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Response to arguments
Applicant's arguments filed on 2/9/2022 have been fully considered:
i) 35 USC 101: Based on Applicant’s amendment and arguments, Claims 1-4 are now patent eligible under 35 USC 101.
ii) Applicant requests that the double patenting rejections be held in abeyance until an indication of allowable subject matter in the present application.
Claims 1-4 are remained rejected under the non-statutory double patenting rejection, and would be allowable if a terminal disclaimer for the US patent No. 11,159,181, and Application Serial Nos. 16/960,683 and 16/960,639 have been filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818. The examiner can normally be reached Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111